DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Paul E. Franz on Monday, March 21, 2022.

3.	In the specification:
amend the Title as follows:

APPARATUS AND METHOD FOR POWER MANAGEMENT OF A MULTI-GPU COMPUTING SYSTEM


amend claim 8 as follows:

8. (Currently Amended) A method of managing power consumption in a computing system, comprising:
performing real-time detection of individual application profiles for graphics processing requirements in a multi-GPU graphics processing and display subsystem;
determining which GPU or GPUs in the multi-GPU graphics processing and display subsystem should be assigned to process a stream of graphics command and data of a particular graphics applications running on the computing system, comprising:
for an unknown graphics based application that has not been previously profiled for graphics processing requirements, automatically reading an initialization header of the unknown graphics based application to determine whether the unknown graphics based application is a low graphics based application or a high graphics based application; and
based on such determination, automatically send the graphics commands and data associated with the unknown graphics based application to the at least one internal GPU or the at least one external GPU.


Allowable Subject Matter

Claims 2-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

The reason of allowance is the same reason for the application number: 16/162059, which is patent number: 10545565 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chang, Kent can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619